¶0. QUESTION PRESENTED:
The question presented is "... whether Municipal Judges are supposed to follow the same rules as the State District Judges, Appellate Judges, et. al., regarding political activity such as putting political signs in your residence yard or promoting a certain candidate or donating to a candidate's campaign, etc.?"
¶1. ADVISORY ANSWER:
YES
¶2. DISCUSSION:
5 O.S. § Application (OSCN 2018), Appendix 4 -- Code of Judicial Conduct, establishes the application of the Code of Judicial Conduct rules and to whom they apply.
"(A) The provisions of the code apply to all full-time Judges. Parts II through V of *714this section identify provisions that apply to the four categories of part-time judges only while they are serving as judges, and provisions that do not apply to part-time Judges at any time...."
"(B) A judge, within the meaning of this code, is anyone who is authorized to perform judicial functions, including an officer such as a magistrate, court commissioner, special master, referee, or member of the administrative law judiciary."
Parts III, IV and V of this section define application of the code to "Continuing Part-Time Judge", "Periodic Part-Time Judge", and "Pro Tempore Part-Time Judge", all relevant to the various versions of judicial officers, to include Municipal Judges, serving in Oklahoma.
Title 20 O.S. § 1404 dealing with disciplinary grounds for removal of a judicial officer defines the term judicial officer:
"(A) As used in this section, the term "judicial officer" includes the judges of all courts created by the state or municipalities of the state."
Title 20 O.S. § 1404 (B)(3)-(4) lists grounds for removal by the Court on the Judiciary to include:
"3. Participation by a judicial officer, while serving as such officer or while a candidate for judicial office, in any partisan political activity. But the term "partisan political activity," as used herein, shall not include the attendance by a judicial officer or by a candidate for a judicial office at a political gathering, upon payment of a nominal admission fee, for the sole purpose of campaigning in his own behalf for judicial office."
"4. Participation by a judicial officer, while serving as such officer or while a candidate for a judicial office, in any election campaign other than that for his own election to a judicial office."
/s/The Honorable April Sellers White, Retired
The Honorable April Sellers White, Retired
The Honorable April Sellers White, Retired
/s/The Honorable Edward Cunningham, Retired
The Honorable Edward Cunningham, Retired
Judicial Ethics Advisory Panel Chair
/s/The Honorable William C. Hetherington, Retired
The Honorable William C. Hetherington, Retired
Judicial Ethics Advisory Panel Member
/s/The Honorable Allen McCall, Retired
The Honorable Allen McCall, Retired
Judicial Ethics Advisory Panel Member
/s/The Honorable Thomas Landrith, Retired
The Honorable Thomas Landrith, Retired
Judicial Ethics Advisory Panel Member